 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 631 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Congratulating Continental Airlines on its 75th Anniversary. 
 
 
Whereas Continental Airlines was founded 75 years ago by Walter T. Varney and his partner Louis Mueller as Varney Speed Lines in West Texas primarily as a mail service;  
Whereas, on July 15, 1934, Continental’s first flight was flown by its precursor Varney Speed Lines on a 530-mile route from Pueblo, Colorado to El Paso, Texas with stops in Las Vegas, Santa Fe and Albuquerque, New Mexico;  
Whereas during World War II, Continental Airlines built the Denver Modification Center where it modified B–17 Flying Fortresses and B–29 Super Fortresses for the United States war effort;  
Whereas during the Vietnam War, Continental transported United States troops across the Pacific and as a result of this experience, in 1968 Continental formed Air Micronesia—the first step towards global airlines;  
Whereas in 1999, Continental named the first woman in the Nation to head a major commercial airline pilot group;  
Whereas, on October 11, 2000, Continental Airlines and Northwest Airlines launched the world’s largest interline eTicket network;  
Whereas in 2001, Continental Airlines was again named Airline of the Year by the aviation industry’s monthly trade publication, Air Transport World. As recipient of the same honor in 1996, Continental became the first airline to receive the coveted Airline of the Year distinction twice in five years;  
Whereas following the terrorist attacks on September 11, 2001, Continental offered special compassion fares to and from the New York area to assist family members of the 9/11 victims, relief organizations and volunteers;  
Whereas, on April 26, 2002, Continental was recognized for offering the best Elite Level Program, OnePass, of any United States airline, according to Inside Flyer’s 14th Annual Freddie Awards Competition;  
Whereas, on September 29, 2003, Continental became the first airline to offer three of the most popular business applications, two-way e-mail, instant messaging and text messaging, on its fleet of 737, 757, and MD 80 aircraft;  
Whereas, on February 7, 2005, Continental was named for the eighth consecutive year to HISPANIC Magazine’s Hispanic Corporate 100: One Hundred Companies Providing the Most Opportunities for Hispanics;  
Whereas, on April 28, 2005, Continental received honors for companywide excellence in Aviation Maintenance Training from the Federal Aviation Administration. Continental earned the FAA Diamond Certificate of Excellence for Aviation Maintenance Training, the highest award offered as part of the organization’s Aviation Maintenance Technician Award Program;  
Whereas, on June 29, 2006, Continental ranked the highest in Customer Satisfaction among Traditional Network Carriers in North America in the J.D. Power and Associates 2006 Airline Satisfaction Index Study marking Continental’s sixth customer satisfaction award by J.D. Power and Associates since 1996;  
Whereas for the 10th consecutive year, Continental outranked all of its United States competitors in international business class and domestic first class service, according to the results of a survey of Conde Nast Traveler readers published in the magazine’s October 2007 edition;  
Whereas in 2007, Continental Airlines teamed with the Transportation Security Administration to be the first United States carrier to launch a paperless boarding pass pilot program that allows passengers to receive boarding passes electronically on their cell phones or PDAs;  
Whereas in April 2008, Continental Airlines received an award from the United States Environmental Protection Agency’s Design for the Environment Program in recognition of the airline’s use of an environmentally friendly, nonchromium surface pretreatment for its aircraft. Continental was the first commercial air carrier to use this technology on its aircraft;  
Whereas for the fifth consecutive year, Continental was named the Best Airline in North America at the 2008 OAG Airline of the Year Awards;  
Whereas for the sixth consecutive year, Continental was rated the top airline on FORTUNE magazine’s annual airline industry list of World’s Most Admired Companies in March 2009; and  
Whereas Continental Airlines currently services five continents with more than 2750 daily flights and more than 260 destinations today, employing more than 43,000 men and women: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 75th anniversary of operations by Continental Airlines; and  
(2)congratulates the employees of Continental Airlines for the numerous awards and accolades they have earned for the company over the years.  
 
Lorraine C. Miller,Clerk.
